Case 4:19-cv-00226 Document 340 Filed on 12/01/20 in TXSD Page 1 of 2
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

g United States Courts
20201113-40 EF:
Jason Callicotte " CLERK OF COURT
2118 Washington Avenue Baha. 5, P.O. BOX 61010
Houston, TX 77007 HOUSTON, TEXAS 77208

http://Awww.txs.uscourts.gov

United States *-----
Southern Distr’:

) ae
David d Bradley Clery

2 0 i

 

Date: Friday, November 13, 2020
Case Number: 4:19-cv-00226
Document Number: 329 (5 pages)
Notice Number: 20201113-40
Notice: The attached order has been entered.

 

 
ent 340 Filed on 12/01/20 in TXSD

“pahe 2 of 2

1189 to yy

GAfy do 3g

sid, wa
no
OA GALOIS pang s

 

OZOZ €1 AONSIL9PZEL000

9 000 $ Zool! aig

S@MOB ABNLId CK FOVWLSOd SN

 

 

  

Case 4:19-cv}002

geELgeegtegeg fleet fed ggafetdaagg elt fafedygafegfea ftp tpet fps

44217) Kameigy Teng

 

a Cn ser. We tie fe

VAC
77 208>1616

  

ety fl

7211/22;

(0595-05049

| thay ifs ut

 

Z8
8
i
t
‘
‘
9-22-22
no i
4 i
